Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [1]). Contrary to defendant’s contention, the bargained-for sentence is not rendered unduly harsh or severe by the fact that two of the codefendants received lesser sentences than defendant (see People v Jones, 4 AD3d 796, 797 [2004], lv denied 2 NY3d 801 [2004]; see generally People v Fernandez, 30 AD3d 626, 627 [2006]), and the sentence otherwise is not unduly harsh or severe. Present-Smith, J.P., Centra, Fahey, Peradotto and Green, JJ.